t c memo united_states tax_court richard a stasewich petitioner v commissioner of internal revenue respondent docket no filed date richard a stasewich pro_se linda c grobe for respondent memorandum opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in additions to and an accuracy-related_penalty on petitioner's federal income taxes as follows year deficiency dollar_figure big_number big_number big_number additions to tax penalty sec_6651 sec sec_6654 a sec_6653 dollar_figure big_number -- dollar_figure -- -- -- -- -- dollar_figure -- -- -- dollar_figure after concessions by the parties the issues for decision are whether petitioner's artist activity was not engaged in for profit within the meaning of sec_183 whether petitioner can substantiate claimed expenses and whether petitioner is liable for the additions to tax and an accuracy- related penalty as determined by respondent the resolution of issue will necessarily determine whether the income from petitioner's artist activity is properly classified as gross_income derived from business or as miscellaneous income and short-term_capital_gain some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are 2in the notice_of_deficiency respondent disallowed deductions for auto entertainment and transportation expenditures_for and also determined that petitioner had unreported interest_income for petitioner presented no testimony or other evidence on these issues and we deem them to be conceded incorporated herein by this reference petitioner resided in chicago illinois at the time he filed his petition background petitioner is a certified public account who attended northern illinois university in the early 1970's earning sufficient credits to have a major in art and minor in accounting although he did not graduate from until the present petitioner has been employed in various positions utilizing his accounting background in petitioner began his own accounting practice as a sole_proprietor operating out of rented space on the first floor of the building in which he lives petitioner has reported the results of his accounting business on schedule c of his federal_income_tax returns although he has not filed a return every year for each of the years at issue the net profit from petitioner's accounting business is as follows year net profit dollar_figure big_number big_number big_number at the same time that he began his accounting business petitioner also began to develop himself as an artist indeed petitioner's purpose in leaving his former employer was to use the accounting business to pay the rent while at the same time devoting more effort to his artistic endeavors petitioner has reported the results of his artist activity on a separate schedule c for those returns that he has filed for the years at issue3 the relevant figures are total gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cost_of_goods_sold big_number deductions big_number big_number big_number big_number big_number profit loss big_number big_number big_number big_number big_number petitioner received an extension for filing his federal_income_tax return until date and filed that return on date petitioner received an extension for filing his return until date but never filed that return petitioner received an extension for filing his return until date but never filed that return petitioner received an extension for filing his return until date and filed that return on date respondent determined that petitioner's artist activity was not engaged in for profit and therefore disallowed all of the deductions claimed attributable thereto alternatively respondent determined that petitioner failed to substantiate the deductions or to prove that the expenditures were ordinary and necessary to either his artist or accounting activity and accordingly disallowed all of the claimed deductions in accordance with this determination respondent also reclassified 3the schedule c figures for the artist and accounting activities for and are taken from form sec_1040 that petitioner provided during the course of respondent's examination of petitioner's through taxable years petitioner's income from the artist activity as miscellaneous income from the sale of drawings and short-term_capital_gain from the sale of art supplies discussion general requirements the threshold issue for decision is whether petitioner's artist activity was not engaged in for profit within the meaning of sec_183 sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as otherwise provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer's trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production or sec_183 permits a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit such as interest and personal_property_taxes sec_183 permits a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the gross_income derived from the activity exceeds the deductions allowed by sec_183 collection of income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate the requisite profit objective for the activities in order to deduct associated expenses 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable to sec_212 are the same as those used in sec_162 see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg 91_tc_686 72_tc_28 34_tc_1146 whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while the focus of the test is on the subjective intention of the taxpayer greater weight is given to the objective facts than to the taxpayer's mere statement of his or her intent 781_f2d_724 9th cir affg tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs petitioner bears the burden of proving that he possessed the requisite objective and that respondent's determination that an activity was not engaged in for profit is erroneous rule a 290_us_111 relevant factors sec_1_183-2 income_tax regs sets forth some relevant factors for determining whether an activity is engaged in for profit no one factor is controlling 722_f2d_695 11th cir affg 78_tc_471 golanty v commissioner supra pincite the relevant factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation sec_1_183-2 income_tax regs the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs generally speaking a taxpayer who maintains good records may be genuinely interested in using the records to develop a profitable business respondent argues that petitioner did not maintain adequate books_and_records for his artist activity we agree the only business record petitioner placed in evidence was a cash receipts journal the internal revenue_agent who audited petitioner for through james m johnson testified at trial that he disallowed the expenses related to the artist activity because petitioner's records consisted of a shoe box full of credit card statements and various receipts that did not reconcile with petitioner's cash disbursements journal we find that petitioner did not maintain adequate books_and_records furthermore petitioner has offered no evidence to show that he conducted his artist activity in a businesslike manner he did not use the limited records that he did keep on the activity to monitor expenses or to assess the activity's profitability he did not maintain a budget for the activity or make any sort of financial projections nor did he even maintain a separate checking account for the activity similarly a taxpayer's failure to implement any operating changes after continued losses may indicate the lack of intent to make a profit 236_f2d_35 10th cir lewis v commissioner tcmemo_1992_420 stubblefield v commissioner tcmemo_1988_480 there is no evidence in the record that petitioner has ever earned a profit from his artist activity since its inception in indeed in addition to the through years at issue here petitioner also reported losses for every year during the through and through periods petitioner has presented no evidence of a change in operating methods to reverse his uninterrupted history of losses tending to indicate that he is content to sustain those losses for purely personal reasons breckenridge v commissioner tcmemo_1983_66 the large unabated expenditures the absence even at this late date of any concrete business plans to reverse the losses and the manner in which petitioner conducted his artist activity lead to the conclusion that this was not an activity engaged in for profit 58_tc_691 affd without published opinion 486_f2d_1406 7th cir although the mere fact that a taxpayer derives personal pleasure from a particular activity does not mean that he or she lacks a profit objective with respect thereto the presence of personal motives may indicate that the activity is not engaged in for profit glenn v commissioner tcmemo_1995_399 this is especially true where there are recreational or other personal elements involved sec_1_183-2 income_tax regs as this court has stated with respect to this factor unquestionably an enterprise is no less a business because the entrepreneur gets satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir fn ref omitted we find that petitioner engaged in the artist activity because of the satisfaction pride and prestige it afforded him although it is not required that a taxpayer dislike an activity before it will be considered a business and not a hobby 59_tc_312 petitioner has shown no evidence of a profit objective with respect to his artist activity substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs in general a taxpayer with substantial income unrelated to the activity can more readily afford a hobby petitioner did have an independent source_of_income from his accounting business and did not rely on his artist activity to support himself additionally we note that for and although the year is not at issue petitioner reported a loss from his artist activity exactly equal to the income from his accounting activity such an unlikely coincidence indicates that petitioner may be using his artist activity as a device to eliminate federal_income_tax on the income from his accounting business this weighs against finding a profit objective because no trade_or_business exists if the primary purpose of the activity is to generate tax deductions rather than produce an economic profit 86_tc_598 wheeler v commissioner tcmemo_1983_385 or other tax benefits 90_tc_1154 mosesian v commissioner tcmemo_1990_415 affd without published opinion 967_f2d_588 9th cir based on our careful review of the record we conclude that petitioner has not carried his burden of proving that he was carrying on his artist activity during the years at issue with the objective of earning a profit respondent is sustained on this issue and on the reclassification of petitioner's income from the artist activity as miscellaneous income from the sale of drawings and short-term_capital_gain from the sale of art supplies artist activity as advertising or promotion petitioner made an alternative argument at trial that his artist and accounting activities are really one inseparable activity specifically petitioner stated that most of his accounting clients are acquaintances from the artist community who chose him as their accountant because he is a fellow artist petitioner is in essence arguing that some of his expenses from his artist activity are deductible under sec_162 as ordinary and necessary business_expenses of his accounting business essentially as a form of advertising or promotional expense the basis for this contention is that his socializing at art functions and his activity as an artist afforded him an opportunity to meet potential clients and promote his accounting practice to prevail on this theory petitioner must show that the expenditures were made primarily for business purposes hahn v commissioner tcmemo_1979_429 also it must be shown that there is a proximate rather than a remote or incidental relationship between the expenditures and the business concerned 36_tc_879 boomershine v commissioner tcmemo_1987_384 hahn v commissioner supra the mere fact that engaging in an activity affords contact with possible future customers or clients is in and of itself insufficient to justify deducting the cost of the activity as a business_expense hahn v commissioner supra petitioner has not shown a business_purpose for the expenditures or that there was a proximate relationship between the expenditures from his artist activity and his accounting business accordingly none of these expenditures are deductible under sec_162 as ordinary and necessary business_expenses of his accounting business substantiation although petitioner's artist activity was not engaged in for profit within the meaning of sec_183 petitioner may nonetheless pursuant to sec_183 deduct the related expenses to the extent of the gross_income from the activity the final issue to be resolved before such deductions can be allowed is whether petitioner has substantiated the expenses claimed all taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 43_tc_824 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 welch v helvering u s pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner provided no documentary_evidence substantiating the deductions claimed with respect to his artist activity petitioner testified concerning his expenses and elicited testimony from another witness concerning some of his expenses we have held that if the record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he is otherwise entitled the court may estimate the amount of the expense and allow the deduction to that extent 39_f2d_540 2d cir in such cases we are cautioned to bear heavily against the taxpayer whose inexactitude is of his own making id pincite accordingly based solely on testimony at trial we find that petitioner paid expenses connected with his artist activity equal to the income reported therefrom for each of the taxable years such expenses are deductible pursuant to sec_183 additions to tax finally respondent made further determinations of additions to tax under sec_6651 for thorough sec_6653 for and sec_6654 for and and an accuracy-related_penalty under sec_6662 for as to these matters the burden_of_proof is upon petitioner rule a welch v helvering supra pincite petitioner presented nothing on these subjects at trial and accordingly we sustain respondent to reflect the foregoing decision will be entered under rule
